Citation Nr: 0324672	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
pursuant to chapter 35, title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from June 1930 to May 1938.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death and to 
Dependents' Educational Assistance (DEA) under chapter 35, 
title 38, United States Code.  

When this case was previously before the Board in January 
2001 and November 2001, it was remanded to the RO for 
additional development.  The RO continued its previous denial 
of the claimed benefits, and the case has been returned to 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a private nursing facility in April 
1999 at the age of 89.  The cause of death, as shown on the 
Certificate of Death, was lung cancer.  Tuberculosis was 
shown as a significant condition contributing to death.  An 
autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, residual type, 
which was rated 30 percent disabling; and for pulmonary 
tuberculosis, classified as inactive and minimal, which was 
rated noncompensably disabling.  

4.  Lung cancer was not present in service or until many 
years thereafter and is not shown to be related to service or 
to any incident of service origin.  

5.  It is not shown that a service-connected disability 
caused or contributed substantially or materially to hasten 
the veteran's demise.  

6.  A total disability permanent in nature resulting from a 
service-connected disability was not in existence at the time 
of the veteran's death.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.308 (2002).  

2.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  

3.  Dependents' Educational Assistance under 38 U.S.C., 
chapter 35, is not warranted.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the appellant has been 
informed of the evidence necessary to substantiate his claim 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA medical opinion has been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection for Cause of Death

The veteran died at a private nursing facility in April 1999 
at the age of 89.  The cause of death, as shown on the death 
certificate, was lung cancer.  Tuberculosis was shown as a 
significant condition contributing to death.  An autopsy was 
not performed.  

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, residual type, which had 
been rated 30 percent disabling since November 1963; and for 
pulmonary tuberculosis, classified as inactive and minimal, 
which had been rated noncompensably disabling since May 1948.  

The record shows that lung cancer was not present in service 
or until decades following service.  The appellant does not 
contend otherwise.  Rather, she maintains that the veteran's 
service-connected pulmonary tuberculosis so weakened his 
lungs that he was materially less able to resist the effects 
of his lung cancer than he otherwise would have been.  She 
points to the death certificate, which lists tuberculosis as 
a contributory factor in the veteran's demise.  She notes 
that he was separated from service with 100 percent 
disability, which she attributes to his pulmonary 
tuberculosis.  The appellant also maintains that tuberculosis 
increases a person's chance of developing lung cancer, and 
she has submitted medical literature indicating that lung 
cancer tends to develop in areas of the lung that are scarred 
from tuberculosis.  She maintains that the veteran smoked "a 
little" years ago but insists that he was never a heavy 
smoker.  She said that he had not smoked since 1960.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during military service in peacetime.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  There is no provision for 
presumptive service connection for chronic disease based on 
peacetime service prior to January 1, 1947.  38 U.S.C.A. 
§ 1133; 38 C.F.R. § 3.308.  

The appellant has submitted the statement of Dr. Umar dated 
in June 1999.  She noted that the veteran was sent to the 
Gadsden Regional Medical Center in February 1999 for an 
examination by Dr. Umar, who was, she said, the first to 
raise the possibility of lung cancer.  Dr. Umar was of the 
opinion in June 1999 that pulmonary tuberculosis "may lead 
to an increase in the life time risk of developing carcinoma 
of the lung.  This may or may not be a cause-and-effect 
relationship."  

However, in July 2002, a VA pulmonary examiner reviewed the 
entire record, which indicated that the veteran had a febrile 
illness in November 1937 and that a chest x-ray showed some 
infiltrate in the upper lobes.  The examiner observed, 
however, that repeated TB studies were negative.  Because the 
veteran had a strongly positive Wassermann test and a double 
positive Kahn test, syphilis was suspected as a cause.  
Pulmonary tuberculosis was the clinical diagnosis.  The 
examiner further noted that chest x-rays in May 1945, June 
1955, and June 1963 were normal.  The examiner therefore 
concluded that because there was no scarring on chest x-ray, 
there was no increased risk of cancer.  

Although statements conveying sound medical principles found 
in medical treatises are now considered to be competent 
evidence, 38 C.F.R. § 3.159(a)(1) (2002), there remains the 
question of the weight to be accorded such evidence.  The 
Board accords much greater weight to the July 2002 opinion of 
the VA examiner because it was based on a review of the 
entire record and, unlike the medical treatise evidence, was 
specific to this case.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

Although Dr. Umar's July 1999 opinion was specific to this 
case, it was couched in the language of speculation.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  See 
also Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

Although the record also contains the statement of Dr. 
Brothers dated in March 2003, this evidence is also accorded 
much lesser weight than the VA examiner's opinion.  Although 
Dr. Brothers stated that he had treated the veteran from 
October 1984 to June 1994, he merely noted that the veteran 
was service connected for tuberculosis and that it was a well 
known fact that tuberculosis can be a factor in the 
development of lung cancer.  It is conceded that tuberculosis 
can be a factor in the development of cancer; the issue is 
whether that is the case here.  Dr. Brothers does not 
directly confront that issue.  There is some indication that 
Dr. Brothers reviewed some records, but he asserted that the 
veteran was discharged from service on 100 percent disability 
due to tuberculosis.  

The record shows that the veteran was given a Certificate of 
Disability for Discharge due to chronic active pulmonary 
tuberculosis of the right upper lobe and manic-depressive 
psychosis.  In July 1938, service connection was established 
for psychiatric disability, which was rated 100 percent 
disabling, and for pulmonary tuberculosis, which was rated 70 
percent disabling.  The veteran was institutionalized for a 
number of years following separation due primarily to his 
psychosis.  He was rated as incompetent by VA from May 1938 
to February 1945.  However, the rating for his pulmonary 
tuberculosis was progressively decreased and was eventually 
rated noncompensably disabling, effective from May 1948, when 
it was found to be moderately advanced but arrested.  
Successive VA examinations through 1963 to determine the 
severity of the pulmonary tuberculosis consistently found the 
disease to be inactive.  As suggested above, chest x-rays 
associated with these examinations were consistently 
negative.  

Moreover, the record shows that by October 1990, the veteran 
had been diagnosed by his private physician with 
hypertension, angina, premature ventricular contractions, 
chronic obstructive pulmonary disease, and diverticulosis.  
When the veteran was discharged back to the nursing home from 
the private hospital in February 1999, the final diagnoses 
were lung mass with malignant effusion, bipolar disorder, 
Vitamin B-12 deficiency, chronic atrial fibrillation, 
peripheral vascular disease, history of hypertension, and 
history of congestive heart failure.  The admitting diagnoses 
at the nursing home in February 1999 were lung mass with 
malignant effusion, bipolar disorder, lymphedema, adjustment 
personality disorder, atrial fibrillation, congestive heart 
failure, hypertension, peripheral vascular disease, chronic 
obstructive pulmonary disease, stasis ulcers, and anxiety.  
Chest x-rays and CT scans during the period from the 
veteran's admission to the hospital in February 1999 to his 
death the following April were not interpreted as revealing 
evidence of pulmonary tuberculosis.  

This shows that the pulmonary tuberculosis played no causal 
or material role in hastening the veteran's death.  As 
indicated above, the pulmonary tuberculosis had been inactive 
for many decades prior to death, and the veteran himself was 
89 and suffered from the effects of multiple illnesses.  
Although affecting a major organ, there is simply no showing 
that the tuberculosis resulted in debilitation or general 
impairment of health to an extent that it rendered the 
veteran materially less capable of resisting the effects of 
the disease causing death.  See 38 C.F.R. § 3.312(c)(3).  
Indeed, the record indicates that the disease process that 
caused the veteran's demise was so overwhelming that eventual 
death could be anticipated irrespective of the coexisting 
tuberculosis.  See 38 C.F.R. § 3.312(c)(4).  Although 
psychiatric disability was diagnosed during the veteran's 
final illness, the VA examiner in July 2002 was of the 
opinion that there was no clinical relation between the 
service-connected psychiatric disorder and the veteran's lung 
cancer.  

The appellant questions whether the veteran really died from 
lung cancer.  Although a lay person is normally not competent 
to render diagnoses, as this requires medical expertise, 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), a thoracentesis 
performed during hospitalization in February 1999 was 
negative for any indication of malignant cells and an MRI of 
the brain showed no metastatic disease.  Even if the 
diagnosis of lung cancer was not established to the 
appellant's satisfaction, the fact remains that the diagnosis 
was entered by the veteran's treating physician during 
hospitalization and by the nursing home physician.  In any 
case, there is no showing that the service-connected 
disabilities played any material role in causing or 
accelerating the veteran's death.  It follows that the claim 
for service connection for the cause of the veteran's death 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

Dependents' Educational Assistance

Eligibility for Dependents' Educational Assistance under 
chapter 35 of title 38, United States Code, hinges on the 
existence of service-connected disability.  As pertinent to 
this appeal, the veteran must have died of a service-
connected disability or have been permanently and totally 
disabled due to service-connected disability at the date of 
his death.  38 C.F.R. § 3.807(a).  

The Board notes that there is no authority for a finding of 
hypothetical entitlement to permanent and total disability 
due to service-connected disability after the veteran's death 
for purposes of entitlement to DEA benefits.  As herein 
pertinent, the statute providing for DEA benefits requires 
that the veteran have "died of a service-connected 
disability" or have died while a "total disability 
permanent in nature resulting from a service-connected 
disability . . . was in existence. . . ."  38 U.S.C.A. § 
3501(a)(1)(A)(i), (ii) (Emphasis added.)  The record does not 
show that the veteran died while total disability permanent 
in nature was in effect.  

Because service connection for the cause of the veteran's 
death has been denied herein, and because the veteran was not 
permanently and totally disabled due to service-connected 
disability at the time of his death, legal entitlement to 
Dependents' Educational Assistance is not shown.  It follows 
that the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. at 430 (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependents' Educational Assistance under 
38 U.S.C., chapter 35, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



